Case 2:18-cv-00135-JRG Document 272 Filed 04/15/19 Page 1 of 5 PageID #: 26899



                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

FRACTUS, S.A.,                                   §
                                                 §
              Plaintiff,                         §   CIVIL ACTION NO. 2:18-CV-00135-JRG
                                                 §              LEAD CASE
v.                                               §
                                                 §
AT&T MOBILITY LLC,                               §
                                                 §
SPRINT COMMUNICATIONS                            §   CIVIL ACTION NO. 2:18-CV-00136-JRG
COMPANY, L.P., SPRINT SPECTRUM,                  §             MEMBER CASE
L.P., SPRINT SOLUTIONS, INC.,                    §
NEXTEL OPERATIONS, INC.,                         §
                                                 §
T-MOBILE US, INC., T-MOBILE USA,                 §   CIVIL ACTION NO. 2:18-CV-00137-JRG
INC.,                                            §             MEMBER CASE
                                                 §
                                                 §
VERIZON COMMUNICATIONS INC.,                     §   CIVIL ACTION NO. 2:18-CV-00138-JRG
CELLCO    PARTNERSHIP  D/B/A                     §             MEMBER CASE
VERIZON WIRELESS,                                §
                                                 §
              Defendants.                        §

                                              ORDER
        Before the Court is Plaintiff’s Motion to Enforce Order Focusing Patent Claims and Prior

 Art (the “Motion”). (Dkt. No. 228.) The Motion asks the Court to “compel[] Defendants to narrow

 their asserted prior art references from 62 to 12 per patent.” (Id. at 1.) After Plaintiff filed the

 Motion, Defendants served on Plaintiff a Supplemental Election of Prior Art (“Supplemental

 Election”) narrowing their prior art references to 12. (Dkt. No. 233-1.) In their response to the

 Motion, Defendants argued that this Supplemental Election rendered the Motion moot. (Dkt. No.

 233, at 1.) Plaintiff disagreed. (Dkt. No. 253, at 107:2–15.) Therefore, the Court ordered an

 expedited reply and sur-reply to address “what issues, if any, remain in dispute.” (Dkt. No. 242, at
Case 2:18-cv-00135-JRG Document 272 Filed 04/15/19 Page 2 of 5 PageID #: 26900



2.) Having reviewed such briefing (Dkt. Nos. 248 & 250) and for the reasons set forth herein, the

Court is of the opinion that the Motion should be and hereby is DENIED.

  I.    ANALYSIS

        In its reply brief, Plaintiff complains that Defendants’ Supplemental Election improperly

combines “(a) multiple instrumentalities or (b) combinations of unrelated patents and/or articles”

into singular references. (Dkt. No. 248, at 1.) Defendants respond that they have properly complied

with “the Court’s Prior Art Order, which expressly permits groupings that describe a common

instrumentality or that are the closely related work of common authors.” (Dkt. No. 250, at 1.)

        The Court’s Order Focusing Patent Claims and Prior Art to Reduce Costs (the “Focusing

Order”) provides that “a prior art instrumentality (such as a device or process) and associated

references that describe that instrumentality shall count as one reference, as shall the closely related

work of a single prior artist.” (Dkt. No. 158, at 2 n.3.) Despite Plaintiff’s arguments to the contrary,

the Court finds that each of the proposed combinations of prior art in Defendants’ Supplemental

Election properly describes a single instrumentality or the closely related work of a single prior

artist. The following illustrate the Court’s analysis.

            A. Reference 8—Kathrein Antennas

        Defendants’ Reference 8 combines as a single reference five separate antennas

manufactured by a company called Kathrein and the documents describing the functionality

thereof (the “Kathrein Antennas”). (Dkt. No. 233-1, at 3.) Plaintiff argues that “[t]he five antennas

are different models” that cover different frequency ranges “and should each be counted as a

different instrumentality.” (Dkt. No. 248, at 1–2.) Defendants in turn argue that all the Kathrein

Antennas “describe aspects of the same technology” because “the individual crossed dipoles across

all models use the same principles and are near identical in design.” (Dkt. No. 250, at 1–2 (quoting



                                                   2
Case 2:18-cv-00135-JRG Document 272 Filed 04/15/19 Page 3 of 5 PageID #: 26901



Iridescent Networks, Inc. v. AT&T Mobility, LLC, No. 6:16-cv-1003-RWS, 2017 WL 8751908, at

*2 (E.D. Tex. June 15, 2017) (Love, M.J.))).

       To the extent, the Kathrein Antennas represent different iterations of a common

technology, the Court finds that the referenced antennas embody “a single prior art

instrumentality.” Iridescent, 2017 WL 8751908, at *1. Defendants may rely on the Kathrein

Antennas as multiple examples of a single instrumentality. However, Defendants are permitted to

rely on this collected reference only to the extent the antennas share features common to all five

antennas—that is, to the extent they embody a common instrumentality—and may not rely on any

features that differ among the referenced antennas.

           B. References 1, 2, 6, and 10—Combinations of Patents, Applications, and
              Publication from a Single Prior Artist

       Plaintiff also complains that References 1, 2, 6, and 10 improperly combine various patents,

patent applications, and/or publications. (Dkt. No. 248, at 2–5.) Each proposed reference combines

works from a single prior artist. (See Dkt. No. 233-1, at 2–3.) Plaintiff argues that these

combinations are improper because the constituent works within each collected reference are not

identical. (See Dkt. No. 248, at 3 (“both patents [of Reference 1] relate to base station antennas

and microstrip arrays, but they are different inventions”); id. at 4 (the works of Reference 2 “are

similar but are subject to separate analyses regarding their prior art status”); id. (while the works

of Reference 6 “appear to relate to the same technology, [they] are different types of prior art); id.

at 5 (the “three [works of Reference 10] describe different antennas”).)

       However, under the Focusing Order, the analysis is not whether the works of a single prior

artist are identical. Instead, the proper analysis is whether the works are “closely related.” (Dkt.

No. 158, at 2 n.3.) As to each of these references, the Court finds that they are closely related. Each

collection of works references a common technology even if the descriptions of that technology


                                                  3
Case 2:18-cv-00135-JRG Document 272 Filed 04/15/19 Page 4 of 5 PageID #: 26902



are not identical. Moreover, whether the works of a single prior artist come in differing forms of

prior art has no bearing on whether they are “closely related.” Defendants may rely on the closely

related works collected in References 1, 2, 6, and 10. Again, however, Defendants may only rely

on features common to all the constituent works in the collected reference; they may not rely on

features that are described in some works of the prior artist but not others.

           C. Defendants must specify the single invention identified by each reference.

       While Defendants may rely on multiple embodiments of a single instrumentality and on

the closely related works of a single prior artist as a single collected reference, reliance on such a

collected reference may not be used to expand the scope of the reference beyond the scope of a

single prior art reference contained therein. As discussed above, Defendants may rely on features

common to all the constituent works of a collected reference. Alternatively, Defendants may

identify a single constituent work that describes the features that purportedly invalidate the asserted

patents and rely on the remaining works in the collected reference as supporting material.

However, Defendants may not improperly expand the scope of a prior art reference by picking and

choosing different features of different constituent works within the collection. 1

       Accordingly, although Plaintiff’s Motion is DENIED, it is ORDERED that “Defendants

shall update their contentions to specifically identify the solution alleged to invalidate by including

specific descriptions of the solution itself.” Iridescent Networks, 2017 WL 8751908, at *2.

Defendants are granted leave to make such an identification and/or to otherwise amend their prior



1
  In Iridescent Networks, upon which Defendants rely, AT&T Mobility argued that a collection of
documents from a working group combined to form a single invention and thus a single prior art
instrumentality. 2017 WL 8751908, at *1–2. No such argument is made here. Where each
referenced work describes a stand-alone solution, the works may not be combined to expand the
scope of that solution beyond what was contemplated by a single work. If Defendants wish to
argue that a combination of works renders a patent obvious, those works should be identified as
separate references.
                                                  4
Case 2:18-cv-00135-JRG Document 272 Filed 04/15/19 Page 5 of 5 PageID #: 26903


    .
art elections in light of the guidance provided herein. Such amendment shall be served on Plaintiff,

and a notice of compliance thereof shall be filed, within two weeks of the issuance of this Order.

 II.    CONCLUSION

        For the reasons stated herein, the Court finds that Defendants have properly narrowed their

prior art references as required by the Court’s Focusing Order. Accordingly, Plaintiff’s Motion is

DENIED.
        SIGNED this 19th day of December, 2011.
       So ORDERED and SIGNED this 15th day of April, 2019.




                                                         ____________________________________
                                                         RODNEY GILSTRAP
                                                         UNITED STATES DISTRICT JUDGE




                                                 5
